1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     TYRONE T. NALL,                                      Case No. 3:18-cv-00281-RCJ-WGC
4                                            Plaintiff                    ORDER
5            v.
6     SHELLEY WILLIAMS et al.,
7                                       Defendants
8
9    I.     Discussion

10          On September 12, 2019, this Court issued a screening order dismissing the federal

11   claim with prejudice as amendment would be futile and declining to exercise supplemental

12   jurisdiction over the state law claims. (ECF No. 3 at 5). The Clerk of the Court closed the

13   case and entered judgment. (ECF No. 5). On September 16, 2019, Plaintiff filed an

14   “objection” which the Court construes as a motion for reconsideration. (ECF No. 6).

15          Upon motion by a party within twenty-eight days of the entry of judgment, the court

16   may alter or amend its findings under Federal Rule of Civil Procedure 59(e). Fed. R. Civ.

17   P. 59(e). A party can also seek reconsideration under Federal Rule of Civil Procedure

18   60(b). Fed. R. Civ. P. 60(b). “Reconsideration is appropriate if the district court (1) is

19   presented with newly discovered evidence, (2) committed clear error or the initial decision

20   was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.

21   Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A

22   motion for reconsideration “may not be used to raise arguments or present evidence for

23   the first time when they could reasonably have been raised earlier in the litigation.” Carroll

24   v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). District courts have discretion regarding

25   whether to grant a motion to amend under Rule 59(e) or 60(b). Wood v. Ryan, 759 F.3d

26   1117, 1121 (9th Cir. 2014).

27          The Court denies the motion for reconsideration (ECF No. 6). The Court has

28   reviewed the complaint, screening order, and motion and finds that it did not commit clear
1    error in the initial decision.
2    II.    Conclusion
3           For the foregoing reasons, it is ordered that the objection (ECF No. 6) is construed
4    as a motion for reconsideration and denied.
5
           DATED: This 7th day of October, 2019.
6           DATED THIS ____ day of September 2019.
7
8                                                        UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
